                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                               __________________

    In re                                             Chapter 9

    CITY OF DETROIT, MICHIGAN,                        No. 13-53846

              Debtor.                      Hon. Thomas J. Tucker
    _____________________________________/

       INTERESTED PARTY RICHARD SNYDER’S MOTION FOR (A) AN
         EVIDENTIARY HEARING AND (B) AN ORDER HOLDING THE
           MICHIGAN DEPARTMENT OF ATTORNEY GENERAL IN
              CONTEMPT AND GRANTING RELATED RELIEF

            Interested Party former Michigan Governor Richard Snyder hereby moves

for an evidentiary hearing and for an order holding the Michigan Department of

Attorney General (the “Department”) and its responsible personnel in civil

contempt and granting related relief for violating this Court’s orders mandating the

confidentiality of documents and communications related to the mediations Chief

U.S. District Judge (Ret.) Gerald E. Rosen (“Chief Judge Rosen”) and his

designees conducted. In support of this Motion,1 Governor Snyder respectfully

states as follows:



1
 In accordance with Local Bankruptcy Rule 9014-1(c), attached hereto as
Exhibit 1 is a proposed order, attached hereto as Exhibit 2 is a completed Notice
of Motion and Opportunity to Object, and attached hereto as Exhibit 4 is a
certificate of service showing service on those parties entitled to service under ECF
Procedure 12(b).


13-53846-tjt       Doc 13361   Filed 05/12/21   Entered 05/12/21 13:57:59   Page 1 of 13
                            PRELIMINARY STATEMENT

      1.       As has been well publicized, Governor Snyder currently is the subject

of a state criminal prosecution related to the Flint Water Crisis. In discovery in that

case, the Department recently produced to Governor Snyder, and, on information

and belief, other parties, several thousand documents that appear on their face to

fall within the scope of this Court’s orders requiring mediation confidentiality.

Because the Department has produced only a small fraction of the millions of

documents it says it plans to produce, future violations of this Court’s orders are

likely absent intervention by this Court.

      2.       Accordingly, Governor Snyder respectfully requests that this Court

(a) hold an evidentiary hearing to determine how the Department’s violations of

this Court’s orders requiring mediation confidentiality came about and (b) enter an

order (i) holding the Department and its responsible personnel in contempt;

(ii) imposing sanctions appropriate to coerce the Department’s compliance with

this Court’s orders requiring mediation confidentiality, including, without

limitation, awarding Governor Snyder his reasonable attorney fees incurred in

bringing this Motion; and (iii) granting such other and further relief as may be just

and proper.2


2
 Pursuant to Local Bankruptcy Rule 9014-1(h), on May 6, 2021, counsel for
Governor Snyder sought to ascertain whether the Department concurs in the relief
requested. Michigan Solicitor General Fadwa Hammoud did not respond.

                                              2
13-53846-tjt    Doc 13361    Filed 05/12/21       Entered 05/12/21 13:57:59   Page 2 of 13
                                   JURISDICTION

      3.       This Court has subject-matter jurisdiction under 28 U.S.C.

§§ 1334(b), 157(a), and 157(b)(1). This is a core proceeding under 28 U.S.C.

§ 157(b)(2)(A) because it is a matter concerning the administration of the estate.

This matter also is a core proceeding because it is a matter arising in a case under

title 11; as a matter related to the enforcement of this Court’s orders, it could arise

only in this bankruptcy case. See, e.g., In re City of Detroit, 614 B.R. 255, 262

(Bankr. E.D. Mich. 2020). This Court retained jurisdiction over matters of this

nature under the City of Detroit’s confirmed plan of adjustment. R.8045, Eighth

Amended Plan of Adjustment at Art. VII.O (retaining jurisdiction to “enforce or

clarify any orders previously entered by the Bankruptcy Court in the Chapter 9

case”); see also R.8272, Confirmation Order at 125–26.

                                  BACKGROUND

The mediation orders requiring confidentiality
      4.       This Court’s use of mediation to resolve this historic bankruptcy case

is well known. Shortly after the City of Detroit filed its bankruptcy petition in July

2013, this Court appointed Chief Judge Rosen to serve as chief judicial mediator in

this case. R.322, 8/13/13 Order at 1. This Court’s order (the “August 13, 2013,

Mediation Order”) allowed Chief Judge Rosen to designate additional mediators.

Id. It also provided that “[a]ll proceedings, discussions, negotiation, and writings



                                              3
13-53846-tjt    Doc 13361    Filed 05/12/21       Entered 05/12/21 13:57:59   Page 3 of 13
incident to mediation shall be privileged and confidential, and shall not be

disclosed, filed or placed in evidence.” Id.

      5.       Over time, Chief Judge Rosen exercised his authority to designate

additional mediators, and his team grew to include U.S. District Judge Victoria

Roberts, then-U.S. Bankruptcy Judge Elizabeth Perris, then-senior U.S. District

Judge Wiley Daniel, former U.S. Bankruptcy and U.S. District Judge David Coar,

Attorney Eugene Driker, U.S. District Judge Sean Cox, and U.S. District Judge

David Lawson. R.542, 8/20/13 Announcement at 2; R.8468, 11/26/14 Order at 1.

As provided in the August 13, 2013, Mediation Order, this Court from time to time

referred certain matters to mediation before Chief Judge Rosen or members of his

mediation team. This Court’s referral orders regularly reminded the parties of their

obligations under the August 13, 2013, Mediation Order to guard the

confidentiality of documents and communications produced during mediation.

E.g., R.8468, 11/26/14 Order at 1; R.10227, 10/13/15 Order at 2.

      6.       This Court also issued at least two specific orders addressing the

confidentiality of materials and communications related to the mediation

conducted by Judge Cox of issues related to the potential establishment of an

authority to operate certain assets of the Detroit Water and Sewerage Department.

In the first order, this Court reiterated the confidentiality terms in the August 13,

2013, Mediation Order, and allowed specific communications to be shared with



                                              4
13-53846-tjt    Doc 13361    Filed 05/12/21       Entered 05/12/21 13:57:59   Page 4 of 13
principals of certain parties participating in the mediation. R.9176, 2/6/15 Order at

1–2. This Court’s second order authorized the parties to discuss the final terms of

the agreements negotiated during the mediation but made clear that “discussions

which occurred during the mediation of the agreements . . . and all drafts of such

agreements and related documents, shall remain privileged and confidential and

shall not be disclosed.” R.9964, 6/11/15 Order at 2.

        7.     Representatives from the State of Michigan and the Department

received notice, at a minimum, of the August 13, 2013, Mediation order, submitted

to this Court’s jurisdiction, and participated in mediation during this bankruptcy

case. E.g., R.116, Notice of Appearance at 1; R.117, Notice of Appearance at 1;

R.178, Notice of Appearance at 1; R.527, 8/20/13 Notice at 1; R.738, 9/6/13

Notice at 2; R.1105, 10/7/13 Order to Appear at 2; R.1291, 10/21/13 Order to

Appear at 2; R.6068, 7/16/14 Order to Appear at 1. Further, the Department

appeared as counsel to the State of Michigan and the Michigan Attorney General in

this bankruptcy case. E.g., R.116, Notice of Appearance at 1; R.117, Notice of

Appearance at 1; R.178, Notice of Appearance at 1.

Governor Snyder’s state criminal case
        8.     On January 14, 2021, the Department unsealed indictments against

Governor Snyder and eight other defendants related to the Flint Water Crisis.3 The


3
    A copy of Governor Snyder’s indictment is attached hereto as Exhibit 6.

                                              5
13-53846-tjt    Doc 13361    Filed 05/12/21       Entered 05/12/21 13:57:59   Page 5 of 13
Department’s prosecution team is led by Michigan Solicitor General Fadwa

Hammoud and Wayne County Prosecuting Attorney Kym Worthy. Shortly after

announcing the charges, the Department’s prosecution team advised counsel to

Governor Snyder that they intend to produce approximately 6.5 terabytes of data

(representing approximately 21 million documents) to Governor Snyder and the

other defendants in the criminal cases.

      9.       Based on the large number of documents identified by the prosecution

and fearing that the Department included privileged documents in its estimated

totals, on January 20, 2021, counsel for Governor Snyder asked SG Hammoud

whether the Department used a taint or “filter” team to identify and segregate

privileged materials they seized during the course of the investigation from

materials the prosecution could appropriately review and use. SG Hammoud

advised that the Department did not use a taint team.

      10.      The Department is producing documents to Governor Snyder and the

other state criminal defendants on a rolling basis. So far, the Department has

produced approximately four million documents. The Department’s productions to

date have included tens of thousands of documents that appear to be protected by

the attorney–client privilege, the attorney work product doctrine, executive

privilege, and other protections. Many of them are marked as such in the subject

lines of e-mail. Notably, it appears that the Department’s productions to Governor



                                             6
13-53846-tjt    Doc 13361   Filed 05/12/21       Entered 05/12/21 13:57:59   Page 6 of 13
Snyder include not only attorney–client communications between Governor

Snyder and his counsel but also communications between the other state criminal

defendants and their counsel. This too was brought to the attention of SG

Hammoud, Prosecutor Worthy, and their team again last month.

The Department produces thousands of documents apparently
covered by this Court’s confidentiality orders
        11.    The Department’s productions also included thousands documents

and communications that appear to be subject to the confidentiality mandate in this

Court’s mediation orders. For instance, thousands of documents contain the email

address4 of one or more of the mediators and may be subject to this Court’s orders

requiring confidentiality:

                  Mediator                                   Number of Hits
    Judge Gerald Rosen                                                              2,959
    Judge Victoria Roberts                                                            598
    Judge Elizabeth Perris                                                            447
    Judge Wiley Daniel                                                                 18
    Judge David Coar                                                                   46


4
  To determine the numbers reported in the table below, Governor Snyder searched
the full text of documents produced to date by the Department for the business
email address used by each mediator. Among other things, this search would
capture individual email messages from, to, or copying a mediator, as well as email
message chains that include a message from, to, or copying a mediator, such as an
email message from a lawyer to his client forwarding an email message from a
mediator and providing legal advice regarding the mediator’s email message.
Governor Snyder is unsure whether this table captures all of the documents
containing an email address of one or more of the mediators because of technical
limitations associated with the Department’s production methodology for certain
productions.

                                              7
13-53846-tjt    Doc 13361    Filed 05/12/21       Entered 05/12/21 13:57:59   Page 7 of 13
                  Mediator                                   Number of Hits
    Eugene Driker                                                                   1,980
    Judge Sean Cox                                                                  8,376

        12.    Although Governor Snyder has not substantively reviewed every

document containing a mediator’s email address to determine if they are subject to

this Court’s orders, the review to date shows that many of them are. Among other

things, many of documents include communications among mediators and parties

regarding the substantive issues being mediated.5 On information and belief, the

other state criminal defendants, including some parties who did not participate in

any mediations related to this bankruptcy case, received the same set of

documents.6

        13.    Notably, many of the documents explicitly state that they are

privileged and confidential and subject to this Court’s orders requiring

confidentiality. The Department easily could have identified and segregated those

documents using industry-standard privilege screening protocols and tools. The



5
 In keeping with this Court’s mediation confidentiality orders, Governor Snyder is
not attaching any presumptively confidential documents to this Motion. A sample
of the documents is available for this Court’s in camera review if requested.
6
 On May 6, 2021, having identified documents that are confidential under this
Court’s orders in the Department’s production to Governor Snyder, counsel for
Governor Snyder contacted the lead counsel for the other eight defendants being
prosecuted by SG Hammoud and Prosecutor Worthy, informed them of the
Department’s breach of the Court’s orders requiring mediation confidentiality, and
requested that they neither review nor disseminate the material.

                                              8
13-53846-tjt    Doc 13361    Filed 05/12/21       Entered 05/12/21 13:57:59   Page 8 of 13
Department inexplicably opted not to do so here, despite numerous warnings about

its failure to use a taint team and the need to protect privileged information.

Instead, the Department appears to have dumped all of the data it collected on

every state criminal defendant—flagrantly disregarding any privileges or

confidentiality protections it was violating in the process, including this Court’s

orders requiring mediation confidentiality.

                                    ARGUMENT

      14.      “[C]ourts have long imposed civil contempt sanctions to ‘coerce the

defendant into compliance’ with an injunction or ‘compensate the complainant for

losses’ stemming from the defendant’s noncompliance with an injunction.”

Taggart v. Lorenzen, 139 S. Ct. 1795, 1801 (2019) (quoting United States v.

United Mine Workers, 330 U.S. 258, 303–04 (1947)). Pursuant to section 105(a) of

the Bankruptcy Code and its inherent power as a court, this Court has authority to

enter such orders in bankruptcy cases. E.g., id.; In re City of Detroit, 614 B.R. 255,

264 (Bankr. E.D. Mich. 2020) (“Bankruptcy courts have civil contempt powers.

Those powers ‘flow from Bankruptcy Code § 105(a) and the inherent power of a

court to enforce compliance with its lawful orders.’ ” (quoting In re Walker, 257

B.R. 493, 496 (Bankr. N.D. Ohio 2001))). To prevail on motion for a civil

contempt order, the movant must establish three elements:




                                              9
13-53846-tjt    Doc 13361    Filed 05/12/21       Entered 05/12/21 13:57:59   Page 9 of 13
      (1) the party violated a definite and specific order of the court
      requiring him to perform or refrain from performing a particular act or
      acts;

      (2) the party did so with knowledge of the court’s order; and

      (3) there is no fair ground of doubt as to whether the order barred the
      party’s conduct—i.e., no objectively reasonable basis for concluding
      that the party’s conduct might be lawful.

City of Detroit, 614 B.R. at 265–66. The movant must prove the first two elements

by clear and convincing evidence. Id. at 266. The nonmovant may avoid being held

in contempt by proving that its compliance with the order at issue was impossible.

Id.; see also Glover v. Johnson, 138 F.3d 229, 244 (6th Cir. 1998).

      15.      Here, there is at a minimum sufficient cause to hold an evidentiary

hearing to determine how the Department’s violations of this Court’s orders

requiring mediation confidentiality—which are an injunction under a different

name—came about. Indeed, the Department’s production of documents and

communications protected by those orders is prima facie cause for holding the

Department in civil contempt:

      a.       Violation of Definite and Specific Order. This Court’s August 13,

               2013, Mediation Order and its subsequent orders could not have been

               more definite and specific: “[a]ll proceedings, discussions,

               negotiation, and writings incident to mediation shall be privileged and

               confidential, and shall not be disclosed, filed or placed in evidence.”



                                              10
13-53846-tjt   Doc 13361     Filed 05/12/21    Entered 05/12/21 13:57:59   Page 10 of 13
               R.322, 8/13/13 Order at 1; see also R.9964, 6/11/15 Order at 2

               (“[D]iscussions which occurred during the mediation of the

               agreements . . . and all drafts of such agreements and related

               documents, shall remain privileged and confidential and shall not be

               disclosed.”). The Department violated that mandate by disclosing

               documents and communications incident to mediation in this

               bankruptcy case.

      b.       The Party Did So with Knowledge of the Court’s Order. The

               Department participated in mediation subject to this Court’s orders

               both directly and as counsel to other state entities and officials, so it

               undoubtedly was aware of this Court’s orders requiring

               confidentiality. R.527, 8/20/13 Notice at 1; R.738, 9/6/13 Notice at 2;

               R.1105, 10/7/13 Order to Appear at 2; R.1291, 10/21/13 Order to

               Appear at 2. Indeed, media accounts regarding the mediation

               proceedings in this bankruptcy case referenced their confidential

               nature. E.g., Chad Livengood, Bankruptcy Judge Orders Mediation on

               Detroit Water Shutoffs, Detroit News (Sept. 3, 2014),

               https://bit.ly/3eDNS5l.

      c.       No Fair Ground of Doubt as to Whether the Order Barred the Party’s

               Conduct. Again, this Court’s August 13, 2013, Mediation Order and



                                              11
13-53846-tjt    Doc 13361    Filed 05/12/21    Entered 05/12/21 13:57:59    Page 11 of 13
               its subsequent orders were explicit: documents and communications

               related to the mediation “shall be privileged and confidential, and

               shall not be disclosed, filed or placed in evidence.” R.322, 8/13/13

               Order at 1; see also R.9964, 6/11/15 Order at 2 (“[D]iscussions which

               occurred during the mediation of the agreements . . . and all drafts of

               such agreements and related documents, shall remain privileged and

               confidential and shall not be disclosed.”).

      16.      Accordingly, Governor Snyder respectfully requests that this Court set

an evidentiary hearing and, following such hearing, enter an order holding the

Department and its responsible personnel in contempt and imposing sanctions

appropriate to coerce the Department’s compliance with this Court’s orders

requiring mediation confidentiality, including, without limitation, awarding

Governor Snyder his reasonable attorney fees incurred in bringing this Motion.

                                    CONCLUSION

      For the foregoing reasons, Governor Snyder respectfully requests that this

Court (a) hold an evidentiary hearing to determine how the Department’s

violations of the confidentiality orders came about and (b) enter an order

(i) holding the Department and its responsible personnel in contempt; (ii) imposing

sanctions appropriate to coerce the Department’s compliance with this Court’s

orders requiring mediation confidentiality, including, without limitation, awarding



                                              12
13-53846-tjt   Doc 13361     Filed 05/12/21    Entered 05/12/21 13:57:59   Page 12 of 13
Governor Snyder his reasonable attorney fees incurred in bringing this Motion; and

(iii) granting such other and further relief as may be just and proper.


Dated: May 12, 2021                     /s/ Stephen B. Grow
                                        Brian P. Lennon
                                        Charles N. Ash
                                        Stephen B. Grow (P39622)
                                        WARNER NORCROSS + JUDD LLP
                                        150 Ottawa Avenue NW, Suite 1500
                                        Grand Rapids, MI 49503
                                        616.752.2000
                                        blennon@wnj.com
                                        cash@wnj.com
                                        sgrow@wnj.com

                                        Attorneys for Interested Party Richard
                                        Snyder
21720740




                                            13
13-53846-tjt   Doc 13361   Filed 05/12/21    Entered 05/12/21 13:57:59    Page 13 of 13
